Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 25, 2020 has been entered. Applicant’s amendments to the claims have cured the Priority issues previously set forth in the Non-Final Office Action mailed June 25, 2020. Claim 13 has been cancelled by applicant and claims 1-10 and 12 remain pending in the current application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. As applicant has amended claim 1 to use the transitional phrase “consisting of” as was disclosed in the documents to which priority was claimed, claims 1-10 and 12 have properly established priority to EP3235917A1 and PCT/EP2016/059723 and the right to earlier priority is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has amended the gallium range to be 60 to 120 ppm. As this is the range that for gallium that is claimed in claim 5, this dependent claim does not further limit the subject matter upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US PG Pub 2006/0011321) hereinafter Koch.

Element
Claim 1 and claim 13
Claims 2-10
Koch (claim 1)
Si
8.5-11%
8.5-10%
8-11.5%
Mg
0.1-0.5%
0.3-0.4%
0.08-0.4%
Mn
0.3-0.8%
0.3-0.5%
0.3-0.8%
Fe
0.02-0.5%
0.15-0.5%
Max 0.4%
Zn
0.005-0.5%
0.2-0.4%
Max 0.1%
Cu
0.1-0.5%
0.15-0.25%
Max 0.1%
Mo
0.02-0.3%
0.05-0.2%
0.05-0.5%
Zr
0.02-0.3%
0.05-0.2%
0.05-0.3%
Ga
60 to 120 ppm
60-120 ppm
1-250 ppm
Al
Remainder and unavoidable impurities

Balance
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

30-300 ppm
Na
5 to 30 ppm

5-30 ppm
Ca
1 to 30 ppm

1-30 ppm
P
5 to 250 ppm

1-250 ppm

0.02 to 0.25%


B
3-50 ppm




Note that Koch discloses adding gallium phosphide and/or indium phosphide in a quantity corresponding to 1 to 250 ppm phosphorus for grain refinement (Koch, claim 1). As the formula for gallium phosphide is GaP, adding an amount corresponding to 1 to 250 ppm phosphorus would also result in 1 to 250 ppm of gallium in the alloy.
Therefore Koch discloses ranges that either match or fall inside the claimed ranges (Sr, Na, Ca, Zr, Mn, Al) or overlap the claimed ranges (P, Ga, Mo, Cu, Zn, Fe, Mg, Si). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 and 13 would be obvious in light of the disclosed ranges in Koch.

As to claims 2-6 and 9-10, Koch discloses overlapping ranges for Si, Mg, Mn, Fe, Mo, Zr, and Ga as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claims 2-6 and 9-10 would be obvious in light of the disclosed ranges in Koch.

.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claims 1-6, 9-10, and 12 above, and further in view of Speckert et al. (2014/0140886) hereinafter Speckert.
As to claim 7, Koch does not explicitly disclose where zinc is 0.2 to 0.4% by weight. 
Koch does disclose adding up to 0.1% zinc.
Speckert relates to an aluminum alloy for cast components having increased strength (Speckert, abstract). Speckert teaches an aluminum alloy composition comprising from 9 to 11.5% by weight of silicon, from 0.45 to 0.8% by weight of manganese, from 0.2 to 1.0% by weight of magnesium, from 0.1 to 1.0% by weight of copper, not more than 0.2% by weight of zinc, not more than 0.4% by weight of zirconium, not more than 0.4% by weight of chromium, not more than 0.3% by weight of molybdenum, not more than 0.2% by weight of iron, not more than 0.15% by weight of titanium, from 0.01 to 0.02% by weight of strontium and as balance aluminium (Speckert, claim 1). Speckert teaches it has been found that a significant strength-increasing effect without decreases in the elongation combined with satisfactory corrosion resistance is achieved by the addition of small amounts of copper or zinc (Speckert, paragraph [0011]). Speckert teaches that the desired effect is achieved by addition of up to 0.2% by weight of zinc (Speckert, paragraph [0011]). Speckert teaches the addition of zinc also improves the casting behavior and filling of the mould (Speckert, paragraph [0011]). 
As both Koch and Speckert relate to similar aluminum alloys used in casting, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range in claim 7 would be obvious in light of the disclosed ranges in Speckert.


	As to claim 8, Koch does not explicitly disclose where the copper is 0.15 to 0.25% by weight.
	Koch does disclose adding up to 0.1% of copper.
	Speckert teaches it has been found that a significant strength-increasing effect without decreases in the elongation combined with satisfactory corrosion resistance is achieved by the addition of small amounts of copper or zinc (Speckert, paragraph [0011]). Speckert teaches the desired effect is achieved by addition of from 0.1 to 1.0% by weight of copper, preferably from 0.15 to 0.5% by weight of copper (Speckert, paragraph [0011]). 
As both Koch and Speckert relate to similar aluminum alloys used in casting, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the amount of copper from 0.1 to 1.0% by weight as taught by Speckert to the aluminum composition disclosed by Koch, thereby increasing the strength and corrosion resistance of the alloy (Speckert, paragraph [0011]).
prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range in claim 8 would be obvious in light of the disclosed ranges in Speckert.
Response to Arguments
Applicant's arguments filed September 25, 2020 have been fully considered but they are not persuasive. 
With respect to applicant’s claim of priority, as the claims and specification have been amended to comport with the disclosure of the priority documents by returning to using the transitional phrase “consisting of”, the claims right to earlier priority based upon foreign applications is acknowledged.

With respect to the 103 rejection, applicant argues that Koch does not recognize that Ga provides any benefit to the alloy and that the Ga addition is an optional by-product of adding P to the alloy and is a mandatory addition while in the claimed alloy, Ga is a mandatory alloy addition while the addition of P is optional (Applicant’s remarks, pg. 6). Applicant argues that the addition of Ga along with Mo and Zr acts to minimize the damaging effect of iron on elongation at break of the resulting alloy (Applicant’s remarks, pg. 6).
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable (MPEP 2112). While Koch may or may not have appreciated the effects of Ga upon 

Applicant further argues that there is an unexpected effect resulting in the addition of 60 to 120 ppm of Ga that produces a finer structure that results in higher elongation and this is neither appreciated by Koch not could be predicted based upon the disclosure of Koch as Ga is optional in their disclosure (Applicant’s remarks, pg. 7). 
The arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). The data that applicant provides in the specification (tables on pg. 7-8 of Applicant’s specification) does not establish unexpected results with respect to Ga. While the alloy shows marginally higher strength when compared to a representative alloy, at least when air quenching is used, this does not establish that Ga produces unexpected results in the range of 60 to 120 ppm. While the higher results occur when the Ga is at 92 and 104 ppm compared to the comparative alloy at 50 ppm, many other elements are also changing. The inventive alloys have considerably more copper (.197 and .198% compared to .0006 in the comparative alloy), as well as titanium (0.11 and 0.15% compared to 0.05% in the comparative alloy), zirconium (0.117 and 0.102% compared to 0.002% in the comparative alloy), and molybdenum (0.087 and 0.108% compared to 0.0% in the comparative alloy). Thus the criticality of Ga in the claimed range is not established by the specification and the prima facie rejection of claim 1 is maintained. 
As the dependent claims have not had their patentability argued separately, the rejection are maintained for the reasons stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 









/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733